II110th CONGRESS1st SessionS. 1012IN THE SENATE OF THE UNITED STATESMarch 28, 2007Ms. Landrieu (for
			 herself, Mr. Baucus,
			 Mr. Bond, Mr.
			 Craig, Mrs. Lincoln,
			 Mr. Lott, Mr.
			 Martinez, Mr. Vitter,
			 Mr. Thune, and Mr. Chambliss) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 AffairsA BILLTo amend the Consumer Credit Protection Act
		  to assure meaningful disclosures of the terms of rental-purchase agreements,
		  including disclosures of all costs to consumers under such agreements, to
		  provide certain substantive rights to consumers under such agreements, and for
		  other purposes.1.Short titleThis Act may be cited as the
			 Consumer Rental-Purchase Agreement Act
			 of 2007.2.Findings and
			 declaration of purposes(a)FindingsCongress finds that—(1)the rental-purchase industry provides a
			 service that meets and satisfies the demands of many consumers;(2)each year, approximately 2,300,000 United
			 States households enter into rental-purchase transactions, and over a 5-year
			 period, approximately 4,900,000 United States households will do so;(3)competition among the various firms engaged
			 in the extension of rental-purchase transactions would be strengthened by
			 informed use of rental-purchase transactions; and(4)the informed use of rental-purchase
			 transactions results from an awareness of the cost thereof by consumers.(b)PurposesThe purposes of this Act are to assure the
			 availability of rental-purchase transactions; and to assure simple, meaningful,
			 and consistent disclosure of rental-purchase terms so that consumers will be
			 able to more readily compare the available rental-purchase terms and avoid
			 uninformed use of rental-purchase transactions, and to protect consumers
			 against unfair rental-purchase practices.3.Consumer Credit Protection ActThe Consumer
			 Credit Protection Act (15 U.S.C. 1601 et seq.) is amended
			 by adding at the end the following new title:XRental-Purchase transactionsSec. 1001. Short title;
				  definitions.Sec. 1002. Exempted
				  transactions.Sec. 1003. General disclosure
				  requirements.Sec. 1004. Rental-purchase
				  disclosures.Sec. 1005. Other agreement
				  provisions.Sec. 1006. Right to acquire
				  ownership.Sec. 1007. Prohibited
				  provisions.Sec. 1008. Statement of
				  accounts.Sec. 1009. Renegotiations and
				  extensions.Sec. 1010. Point-of-rental
				  disclosures.Sec. 1011. Rental-purchase
				  advertising.Sec. 1012. Civil
				  liability.Sec. 1013. Additional grounds
				  for civil liability.Sec. 1014. Liability of
				  assignees.Sec. 1015.
				  Regulations.Sec. 1016.
				  Enforcement.Sec. 1017. Criminal liability
				  for willful and knowing violation.Sec. 1018. Relation to other
				  laws.Sec. 1019. Effect on
				  Government agencies.Sec. 1020. Compliance
				  date.1001.Short title;
				definitions(a)Short
				titleThis title may be cited
				as the Rental-Purchase Protections Act.(b)DefinitionsFor purposes of this title, the following
				definitions shall apply:(1)AdvertisementThe term advertisement means a
				commercial message in any medium that promotes, directly or indirectly, a
				rental-purchase agreement, but does not include price tags, window signs, or
				other in-store merchandising aids.(2)Agricultural
				purposeThe term
				agricultural purpose includes—(A)the production, harvest, exhibition,
				marketing, transformation, processing, or manufacture of agricultural products
				by a natural person who cultivates plants or propagates or nurtures
				agricultural products; and(B)the acquisition of farmlands, real property
				with a farm residence, or personal property and services used primarily in
				farming.(3)BoardThe term Board means the Board
				of Governors of the Federal Reserve System.(4)Cash
				priceThe term cash
				price means the price at which a merchant, in the ordinary course of
				business, offers to sell for cash the property that is the subject of the
				rental-purchase transaction.(5)ConsumerThe term consumer means a
				natural person who is offered or enters into a rental-purchase
				agreement.(6)Date of
				consummationThe term
				date of consummation means the date on which a consumer becomes
				contractually obligated under a rental-purchase agreement.(7)Initial
				paymentThe term
				initial payment means the amount to be paid before or at the time
				of consummation of the agreement, or the time of delivery of the property
				covered by the agreement if delivery occurs after consummation,
				including—(A)the rental payment;(B)service, processing, or administrative
				charges;(C)any delivery fee;(D)refundable security deposit;(E)taxes;(F)mandatory fees or charges; and(G)any optional fees or charges agreed to by
				the consumer.(8)MerchantThe term merchant means a
				person who provides the use of property through a rental-purchase agreement in
				the ordinary course of business and to whom the initial payment by the consumer
				under the agreement is payable.(9)Payment
				scheduleThe term
				payment schedule means the amount and timing of the periodic
				payments and the total number of all periodic payments that the consumer will
				make if the consumer acquires ownership of the property by making all periodic
				payments.(10)Periodic
				paymentThe term
				periodic payment means the total payment that a consumer will make
				for a specific rental period after the initial payment, including the rental
				payment, taxes, mandatory fees or charges, and any optional fees or charges
				agreed to by the consumer.(11)PropertyThe term property means
				property that is not real property under the laws of the State in which the
				property is located when it is made available under a rental-purchase
				agreement.(12)Rental
				paymentThe term rental
				payment means rent required to be paid by a consumer for the possession
				and use of property for a specific rental period, but does not include taxes or
				any fees or charges.(13)Rental
				periodThe term rental
				period means a week, month, or other specific period of time, during
				which the consumer has a right to possess and use property that is the subject
				of a rental-purchase agreement after paying the rental payment and any
				applicable taxes for such period.(14)Rental-Purchase
				agreement(A)In
				generalThe term
				rental-purchase agreement means a contract in the form of a
				bailment or lease for the use of property by a consumer for an initial period
				of 4 months or less, that is renewable with each payment by the consumer, and
				that permits but does not obligate the consumer to become the owner of the
				property.(B)ExclusionsThe term rental-purchase
				agreement does not include—(i)a credit sale (as defined in section 103(g)
				of the Truth in Lending Act);(ii)a consumer lease (as defined in section
				181(1) of the Truth in Lending Act); or(iii)a transaction giving rise to a debt
				incurred in connection with the business of lending money or a thing of
				value.(15)Rental-Purchase
				cost(A)In
				generalFor purposes of
				sections 1010 and 1011, the term rental-purchase cost means the
				sum of all rental payments and mandatory fees or charges imposed by the
				merchant as a condition of entering into a rental-purchase agreement or
				acquiring ownership of property under a rental-purchase agreement,
				including—(i)any service, processing, or administrative
				charge;(ii)any fee for an investigation or credit
				report; and(iii)any charge for delivery required by the
				merchant.(B)Excluded
				itemsThe following fees or
				charges shall not be taken into account in determining the rental-purchase cost
				with respect to a rental-purchase transaction:(i)Fees and charges prescribed by law, which
				actually are or will be paid to public officials or government entities, such
				as sales tax.(ii)Fees and charges for optional products and
				services offered in connection with a rental-purchase agreement.(16)StateThe term State means any State
				of the United States, the District of Columbia, any territory of the United
				States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific
				Islands, the Virgin Islands, and the Northern Mariana Islands.(17)Total
				costThe term total
				cost means the sum of the initial payment and all periodic payments in
				the payment schedule to be paid by the consumer to acquire ownership of the
				property that is the subject of the rental-purchase agreement.1002.Exempted
				transactionsThis title does
				not apply to rental-purchase agreements primarily for business, commercial, or
				agricultural purposes, or those made with agencies or instrumentalities of the
				Federal Government or a State or political subdivision thereof.1003.General disclosure
				requirements(a)Recipient of
				disclosureA merchant shall
				disclose to any person who will be a signatory to a rental-purchase agreement
				the information required by sections 1004 and 1005.(b)Timing of
				disclosureThe disclosures
				required under sections 1004 and 1005 shall be made before the consummation of
				the rental-purchase agreement, and clearly and conspicuously in writing as part
				of the rental-purchase agreement to be signed by the consumer.(c)Clearly and
				conspicuouslyAs used in this
				section, the term clearly and conspicuously means that information
				required to be disclosed to the consumer shall be worded plainly and simply,
				and appear in a type size, prominence, and location as to be readily
				noticeable, readable, and comprehensible to an ordinary consumer.1004.Rental-Purchase
				disclosures(a)In
				generalFor each
				rental-purchase agreement, the merchant shall disclose to the consumer, to the
				extent applicable—(1)the date of consummation of the
				rental-purchase transaction and the identities of the merchant and the
				consumer;(2)a brief description of the rental property,
				which shall be sufficient to identify the property to the consumer, including
				an identification or serial number, if applicable, and a statement indicating
				whether the property is new or used;(3)a description of any fee, charge, or
				penalty, in addition to the periodic payment, that the consumer may be required
				to pay under the agreement, which shall be separately identified by type and
				amount;(4)a clear and conspicuous statement that the
				transaction is a rental-purchase agreement and that the consumer will not
				obtain ownership of the property until the consumer has paid the total dollar
				amount necessary to acquire ownership;(5)the amount of any initial payment, which
				includes the first periodic payment, and the total amount of any fees, taxes,
				or other charges, required to be paid by the consumer;(6)the amount of the cash price of the
				property that is the subject of the rental-purchase agreement, and, if the
				agreement involves the rental of 2 or more items as a set (as may be defined by
				the Board in regulation) a statement of the aggregate cash price of all items
				shall satisfy this requirement;(7)the amount and timing of periodic payments,
				and the total number of periodic payments necessary to acquire ownership of the
				property under the rental-purchase agreement;(8)the total cost, using that term, and a
				brief description, such as This is the amount that you will pay the
				merchant if you make all periodic payments to acquire ownership of the
				property.;(9)a statement of the right of the consumer to
				terminate the agreement without paying any fee or charge not previously due
				under the agreement by voluntarily surrendering or returning the property in
				good repair upon expiration of any lease term; and(10)substantially the following statement:
				OTHER IMPORTANT
				TERMS: See your rental-purchase agreement for additional
				important information on early termination procedures, purchase option rights,
				responsibilities for loss, damage, or destruction of the property, warranties,
				maintenance responsibilities, and other charges or penalties you may
				incur..(b)Form of
				disclosureThe disclosures
				required by paragraphs (4) through (10) of subsection (a) shall—(1)be segregated from other information at the
				beginning of the rental-purchase agreement;(2)contain only directly related information;
				and(3)be identified in boldface, upper-case
				letters as follows: IMPORTANT RENTAL-PURCHASE
				DISCLOSURES.(c)Disclosure
				requirements relating to insurance premiums and liability waivers(1)In
				generalA merchant shall
				clearly and conspicuously disclose in writing to the consumer before the
				consummation of a rental-purchase agreement that the purchase of leased
				property insurance or liability waiver coverage is not required as a condition
				for entering into the rental-purchase agreement.(2)Affirmative
				written request after cost disclosureA merchant may provide insurance or
				liability waiver coverage, directly or indirectly, in connection with a
				rental-purchase transaction only if—(A)the merchant clearly and conspicuously
				discloses to the consumer the cost of each component of such coverage before
				the consummation of the rental-purchase agreement; and(B)the consumer signs an affirmative written
				request for such coverage after receiving the disclosures required under
				paragraph (1) and subparagraph (A) of this paragraph.(d)Accuracy of
				disclosure(1)In
				generalThe disclosures
				required to be made under subsection (a) shall be accurate as of the date on
				which the disclosures are made, based on the information available to the
				merchant.(2)Information
				subsequently rendered inaccurateIf information required to be disclosed
				under subsection (a) is subsequently rendered inaccurate as a result of any
				agreement between the merchant and the consumer subsequent to the delivery of
				the required disclosures, the resulting inaccuracy shall not constitute a
				violation of this title.1005.Other agreement
				provisions(a)In
				generalEach rental-purchase
				agreement shall—(1)provide a statement specifying whether the
				merchant or the consumer is responsible for loss, theft, damage, or destruction
				of the property;(2)provide a statement specifying whether the
				merchant or the consumer is responsible for maintaining or servicing the
				property, together with a brief description of the responsibility;(3)provide that the consumer may terminate the
				agreement without paying any charges not previously due under the agreement by
				voluntarily surrendering or returning the property that is the subject of the
				agreement upon expiration of any rental period;(4)contain a provision for reinstatement of
				the agreement, which at a minimum—(A)permits a consumer who fails to make a
				timely rental payment to reinstate the agreement, without losing any rights or
				options which exist under the agreement, by the payment of all past due rental
				payments and any other charges then due under the agreement and a payment for
				the next rental period within 7 business days after failing to make a timely
				rental payment if the consumer pays monthly, or within 3 business days after
				failing to make a timely rental payment if the consumer pays more frequently
				than monthly;(B)if the consumer returns or voluntarily
				surrenders the property covered by the agreement, other than through judicial
				process, during the applicable reinstatement period set forth in subparagraph
				(A), permits the consumer to reinstate the agreement during a period of at
				least 60 days after the date of the return or surrender of the property by the
				payment of all amounts previously due under the agreement, any applicable fees,
				and a payment for the next rental period;(C)if the consumer has paid 50 percent or more
				of the total cost necessary to acquire ownership and returns or voluntarily
				surrenders the property, other than through judicial process, during the
				applicable reinstatement period set forth in subparagraph (A), permits the
				consumer to reinstate the agreement during a period of at least 120 days after
				the date of the return of the property by the payment of all amounts previously
				due under the agreement, any applicable fees, and a payment for the next rental
				period; and(D)permits the consumer, upon reinstatement of
				the agreement, to receive the same property, if available, that was the subject
				of the rental-purchase agreement, or if the same property is not available, a
				substitute item of comparable quality and condition, except that the Board may,
				by regulation or order, exempt any independent small business (as defined by
				regulation of the Board) from the requirement of providing the same or
				comparable product during the extended reinstatement period provided in
				subparagraph (C), if the Board determines, taking into account such standards
				as the Board determines appropriate, that the reinstatement right provided in
				subparagraph (C) would provide excessive hardship for the independent small
				business;(5)provide a statement specifying the terms
				under which the consumer shall acquire ownership of the property that is the
				subject of the rental-purchase agreement either by payment of the total cost to
				acquire ownership, as provided in section 1006, or by exercise of any early
				purchase option provided in the rental-purchase agreement;(6)provide a statement disclosing that if any
				part of a manufacturer’s express warranty covers the property at the time the
				consumer acquires ownership of the property, the warranty will be transferred
				to the consumer if allowed by the terms of the warranty; and(7)provide, to the extent applicable, a
				description of any grace period for making any periodic payment, the amount of
				any security deposit, if any, to be paid by the consumer upon initiation of the
				rental-purchase agreement, and the terms for refund of such security deposit to
				the consumer upon return, surrender or purchase of the property.(b)Repossession
				during reinstatement periodSubsection (a)(4) shall not be construed so
				as to prevent a merchant from attempting to repossess property during the
				reinstatement period pursuant to subsection (a)(4)(A), but such a repossession
				does not affect the right of the consumer to reinstatement under subsection
				(a)(4).1006.Right to acquire
				ownership(a)In
				generalThe consumer shall
				acquire ownership of the property that is the subject of the rental-purchase
				agreement, and the rental-purchase agreement shall terminate, upon compliance
				by the consumer with the requirements of subsection (b) or any early payment
				option provided in the rental purchase agreement, and upon payment of any past
				due payments and fees, as permitted by regulation of the Board.(b)Payment of
				total costThe consumer shall
				acquire ownership of the rental property upon payment of the total cost of the
				rental-purchase agreement, as defined in section 1001(17), and as disclosed to
				the consumer in the rental-purchase agreement pursuant to section
				1004(a).(c)Additional fees
				prohibitedA merchant shall
				not require the consumer to pay, as a condition for acquiring ownership of the
				property that is the subject of the rental-purchase agreement, any fee or
				charge in addition to, or in excess of, the regular periodic payments required
				by subsection (b), or any early purchase option amount provided in the
				rental-purchase agreement, as applicable. A requirement that the consumer pay
				an unpaid late charge or other fee or charge which the merchant has previously
				billed to the consumer shall not constitute an additional fee or charge for
				purposes of this subsection.(d)Transfer of
				ownership rightsUpon payment
				by the consumer of all payments necessary to acquire ownership under subsection
				(b) or any early purchase option amount provided in the rental-purchase
				agreement, as applicable, the merchant shall—(1)deliver, or mail to the last known address
				of the consumer, such documents or other instruments which the Board has
				determined, by regulation, are necessary to acknowledge full ownership by the
				consumer of the property acquired pursuant to the rental-purchase agreement;
				and(2)transfer to the consumer the unexpired
				portion of any warranties provided by the manufacturer, distributor, or seller
				of the property, which shall apply as if the consumer were the original
				purchaser of the property, except where such transfer is prohibited by the
				terms of the warranty.1007.Prohibited
				provisionsA rental-purchase
				agreement may not contain—(1)a confession of judgment;(2)a negotiable instrument;(3)a security interest or any other claim of a
				property interest in any goods, except those goods, the use of which is
				provided by the merchant pursuant to the agreement;(4)a wage assignment;(5)a provision requiring the waiver of any
				legal claim or remedy created by this title or other provision of Federal or
				State law;(6)a provision requiring the consumer, in the
				event that the property subject to the rental-purchase agreement is lost,
				stolen, damaged, or destroyed, to pay an amount in excess of the least
				of—(A)the fair market value of the property, as
				determined by regulation of the Board;(B)any early purchase option amount provided
				in the rental-purchase agreement; or(C)the actual cost of repair, as
				appropriate;(7)a provision authorizing the merchant, or a
				person acting on behalf of the merchant, to enter the dwelling of the consumer
				or other premises without obtaining the consent of the consumer, or to commit
				any breach of the peace in connection with the repossession of the rental
				property or the collection of any obligation or alleged obligation of the
				consumer arising out of the rental-purchase agreement;(8)a provision requiring the purchase of
				insurance or liability damage waiver to cover the property that is the subject
				of the rental-purchase agreement, except as permitted by regulation of the
				Board; or(9)a provision requiring the consumer to pay
				more than 1 late fee or charge for an unpaid or delinquent periodic payment,
				regardless of the period in which the payment remains unpaid or delinquent, or
				to pay a late fee or charge for any periodic payment because a previously
				assessed late fee has not been paid in full.1008.Statement of
				accountsUpon request of a
				consumer, a merchant shall provide a statement of the account of the consumer.
				If a consumer requests a statement for an individual account more than 4 times
				in any 12-month period, the merchant may charge a reasonable fee for the
				additional statements requested in excess of 4 times during that 12-month
				period.1009.Renegotiations and
				extensions(a)RenegotiationsFor purposes of this section, a
				renegotiation occurs when a rental-purchase agreement is
				satisfied and replaced by a new agreement undertaken by the same consumer. A
				renegotiation requires new disclosures under this title, except as provided in
				subsection (c).(b)ExtensionsFor purposes of this section, an
				extension is an agreement by the consumer and the merchant to
				continue an existing rental-purchase agreement beyond the original end of the
				payment schedule, but does not include a continuation that is the result of a
				renegotiation.(c)ExceptionsNew disclosures under this title are not
				required for the following, even if they meet the definition of a renegotiation
				or an extension under this section:(1)A reduction in payments.(2)A deferment of 1 or more payments.(3)The extension of a rental-purchase
				agreement.(4)The substitution of property with property
				that has a substantially equivalent or greater economic value, provided that
				the rental-purchase cost does not increase.(5)The deletion of property in a multiple-item
				agreement.(6)A change in the rental period, provided
				that the rental-purchase cost does not increase.(7)An agreement resulting from a court
				proceeding.(8)Any other event described in regulations
				prescribed by the Board.1010.Point-of-rental
				disclosures(a)In
				generalFor any item of
				property or set of items displayed or offered for rental-purchase, the merchant
				shall display on or next to the item or set of items a card, tag, or label that
				clearly and conspicuously discloses—(1)a brief description of the property;(2)whether the property is new or used;(3)the cash price of the property;(4)the amount of each rental payment;(5)the total number of rental payments
				necessary to acquire ownership of the property; and(6)the rental-purchase cost.(b)Form of
				disclosure(1)In
				generalA merchant may make
				the disclosures required by subsection (a) in the form of a list or catalog
				which is readily available to the consumer at the point of rental if the
				merchandise is not displayed in the showroom of the merchant, or if displaying
				a card, tag, or label would be impractical due to the size of the
				merchandise.(2)Clearly and
				conspicuouslyAs used in this
				section, the term clearly and conspicuously means that information
				required to be disclosed to the consumer shall appear in a type size,
				prominence, and location as to be noticeable, readable, and comprehensible to
				an ordinary consumer.1011.Rental-Purchase
				advertising(a)In
				generalIf an advertisement
				for a rental-purchase transaction refers to or states the amount of any payment
				for any specific item or set of items, the merchant making the advertisement
				shall also clearly and conspicuously state in the advertisement for the item or
				set of items advertised—(1)that the transaction advertised is a
				rental-purchase agreement;(2)the amount, timing, and total number of
				rental payments necessary to acquire ownership under the rental-purchase
				agreement;(3)the amount of the rental-purchase
				cost;(4)that to acquire ownership of the property,
				the consumer must pay the rental-purchase cost plus applicable taxes;
				and(5)whether the stated payment amount and
				advertised rental-purchase cost is for new or used property.(b)ProhibitionAn advertisement for a rental-purchase
				agreement shall not state or imply that a specific item or set of items is
				available at specific amounts or terms, unless the merchant usually and
				customarily offers, or will offer, the item or set of items at the stated
				amounts or terms.(c)Clearly and
				conspicuously(1)In
				generalFor purposes of this
				section, the term clearly and conspicuously means that required
				disclosures shall be presented in a type, size, shade, contrast, prominence,
				location, and manner, as applicable to different media for advertising, so as
				to be readily noticeable and comprehensible to the ordinary consumer.(2)Regulatory
				guidanceThe Board shall
				prescribe regulations on principles and factors to meet the clear and
				conspicuous standard, as appropriate to print, video, audio, and computerized
				advertising, reflecting the principles and factors typically applied in each
				medium by the Federal Trade Commission.(3)LimitationNothing contrary to, inconsistent with, or
				in mitigation of, the disclosures required by this section shall be used in any
				advertisement in any medium, and no audio, video, or print technique shall be
				used that is likely to obscure or detract significantly from the communication
				of the required disclosures.1012.Civil
				liability(a)In
				generalExcept as otherwise
				provided in section 1013, any merchant who fails to comply with any requirement
				of this title with respect to any consumer is liable to such consumer as
				provided for leases in section 130. For purposes of this section, the term
				creditor as used in section 130 shall include a
				merchant, as defined in section 1001.(b)Jurisdiction of
				courts; limitation on actions(1)In
				generalNotwithstanding
				section 130(e), any action under this section may be brought in any United
				States district court, or in any other court of competent jurisdiction, before
				the end of the 1-year period beginning on the date on which the last payment
				was made by the consumer under the rental-purchase agreement.(2)Recoupment or
				set-offThis subsection shall
				not bar a consumer from asserting a violation of this title in an action to
				collect an obligation arising from a rental-purchase agreement, which was
				brought after the end of the 1-year period described in paragraph (1) as a
				matter of defense by recoupment or set-off in such action, except as otherwise
				provided by State law.1013.Additional grounds
				for civil liability(a)Individual
				cases with actual damagesAny
				merchant who fails to comply with any requirement imposed under section 1010 or
				1011 with respect to any consumer who suffers actual damage from the violation
				shall be liable to such consumer as provided in section 130.(b)Pattern or
				practice of violationsIf a
				merchant engages in a pattern or practice of violating any requirement imposed
				under section 1010 or 1011, the Federal Trade Commission or an appropriate
				State attorney general, in accordance with section 1016, may initiate an action
				to enforce sanctions against the merchant, including—(1)an order to cease and desist from such
				practices; and(2)a civil money penalty of such amount as the
				court may impose, based on such factors as the court may determine to be
				appropriate.1014.Liability of
				assignees(a)Assignees
				includedFor purposes of
				section 1013 and this section, the term merchant includes an
				assignee of a merchant.(b)Liabilities of
				assignees(1)Apparent
				violationAn action under
				section 1012 or 1013 for a violation of this title may be brought against an
				assignee only if the violation is apparent on the face of the rental-purchase
				agreement to which it relates.(2)Apparent
				violation definedFor
				purposes of this subsection, a violation that is apparent on the face of a
				rental-purchase agreement includes, but is not limited to, a disclosure that
				can be determined to be incomplete or inaccurate from the face of the
				agreement.(3)Involuntary
				assignmentAn assignee has no
				liability under this section in a case in which the assignment is
				involuntary.(4)Rule of
				constructionNo provision of
				this section shall be construed as limiting or altering the liability under
				section 1012 or 1013 of a merchant assigning a rental-purchase
				agreement.(c)Proof of
				disclosureIn an action by or
				against an assignee, the consumer’s written acknowledgment of receipt of a
				disclosure, made as part of the rental-purchase agreement, shall be conclusive
				proof that the disclosure was made, if the assignee had no knowledge that the
				disclosure had not been made when the assignee acquired the rental-purchase
				agreement to which it relates.1015.Regulations(a)In
				generalThe Board shall
				prescribe regulations, as necessary to carry out this title, to prevent its
				circumvention, and to facilitate compliance with its requirements.(b)Model
				disclosure forms(1)Board
				authorityThe Board may
				publish model disclosure forms and clauses for common rental-purchase
				agreements to facilitate compliance with the disclosure requirements of this
				title and to aid the consumer in understanding the transaction by utilizing
				readily understandable language to simplify the technical nature of the
				disclosures.(2)ContentIn devising forms described in paragraph
				(1), the Board shall consider the use by merchants of data processing or
				similar automated equipment.(3)Use not
				mandatoryNothing in this
				title may be construed to require a merchant to use any model form or clause
				published by the Board under this section.(4)Determination
				of complianceA merchant
				shall be deemed to be in compliance with the requirement to provide disclosure
				under section 1003(a) if the merchant—(A)uses any appropriate model form or clause
				published by the Board under this section; or(B)uses any such model form or clause, and
				changes it by deleting any information which is not required by this title or
				rearranging the format, if in making such deletion or rearranging the format,
				the merchant does not affect the substance, clarity, or meaningful sequence of
				the disclosure.(c)Effective date
				of regulations(1)In
				generalAny regulation
				prescribed by the Board, or any amendment or interpretation thereof, shall not
				be effective before the October 1 that follows the date of publication of the
				regulation in final form by at least 6 months.(2)Authority to
				modifyThe Board may, at its
				discretion—(A)lengthen the period of time described in
				paragraph (1) to permit merchants to adjust to accommodate new requirements;
				or(B)shorten that period of time, if the Board
				makes a specific finding that such action is necessary to comply with the
				findings of a court or to prevent unfair or deceptive practices.(3)Voluntary
				complianceNotwithstanding
				paragraph (1) or (2), a merchant may comply with any newly prescribed
				disclosure requirement prior to its effective date.1016.Enforcement(a)Federal
				enforcementCompliance with
				this title shall be enforced under the Federal
				Trade Commission Act (15 U.S.C. 41 et seq.), and a
				violation of any requirement imposed under this title shall be deemed a
				violation of a requirement imposed under that Act. All of the functions and
				powers of the Federal Trade Commission under the Federal Trade Commission Act are available to
				the Commission to enforce compliance by any person with the requirements of
				this title, irrespective of whether that person is engaged in commerce or meets
				any other jurisdictional test under the Federal
				Trade Commission Act.(b)State
				enforcement(1)In
				generalAn action to enforce
				the requirements imposed by this title may also be brought by the appropriate
				State attorney general in any appropriate United States district court, or any
				other court of competent jurisdiction.(2)Prior written
				notice(A)In
				generalThe State attorney
				general shall provide prior written notice of any civil action described in
				paragraph (1) to the Federal Trade Commission, and shall provide the Commission
				with a copy of the complaint.(B)Emergency
				actionIf prior notice
				required by this paragraph is not feasible, the State attorney general shall
				provide notice to the Commission immediately upon instituting the
				action.(3)FTC
				interventionThe Commission
				may—(A)intervene in an action described in
				paragraph (1);(B)upon intervening—(i)remove the action to the appropriate United
				States district court, if it was not originally brought there; and(ii)be heard on all matters arising in the
				action; and(C)file a petition for appeal.1017.Criminal liability
				for willful and knowing violationWhoever willfully and knowingly gives false
				or inaccurate information, or fails to provide information which that person is
				required to disclose under the provisions of this title or any regulation
				issued under this title shall be subject to the penalty provisions as provided
				in section 112.1018.Relation to other
				laws(a)Relation to
				State law(1)No effect on
				consistent State lawsExcept
				as otherwise provided in subsection (b), this title does not annul, alter, or
				affect in any manner the meaning, scope, or applicability of the laws of any
				State relating to rental-purchase agreements, except to the extent that those
				laws are inconsistent with any provision of this title, and then only to the
				extent of the inconsistency.(2)Determination
				of inconsistencyUpon its own
				motion or upon the request of an interested party, which is submitted in
				accordance with procedures prescribed by regulation of the Board, the Board
				shall determine whether any such inconsistency exists. If the Board determines
				that a term or provision of a State law is inconsistent with a provision of
				this title, merchants located in that State shall not be required to comply
				with that term or provision, and shall incur no liability under the law of that
				State for failure to follow such term or provision, notwithstanding that such
				determination is subsequently amended, rescinded, or determined by judicial or
				other authority to be invalid for any reason.(3)Greater
				protection under State lawExcept as provided in subsection (b), for
				purposes of this section, a term or provision of a State law is not
				inconsistent with the provisions of this title if the term or provision affords
				greater protection and benefit to the consumer than the protection and benefit
				provided under this title, as determined by the Board, on its own motion or
				upon the petition of any interested party.(b)State laws
				relating to characterization of transactionNotwithstanding subsection (a), this title
				shall supersede any State law, to the extent that such law—(1)regulates a rental-purchase agreement as a
				security interest, credit sale, retail installment sale, conditional sale, or
				any other form of consumer credit, or that imputes to a rental-purchase
				agreement the creation of a debt or extension of credit; or(2)requires the disclosure of a percentage
				rate calculation, including a time-price differential, an annual percentage
				rate, or an effective annual percentage rate.(c)Relation to
				Federal Trade Commission
				ActNo provision
				of this title shall be construed as limiting, superseding, or otherwise
				affecting the applicability of the Federal Trade
				Commission Act to any merchant or rental-purchase
				transaction.1019.Effect on
				Government agenciesNo civil
				liability or criminal penalty under this title may be imposed on the United
				States or any of its departments or agencies, any State or political
				subdivision thereof, or any agency of a State or political subdivision
				thereof.1020.Compliance
				dateCompliance with this
				title shall not be required until 6 months after the date of enactment of this
				title. In any case, a merchant may comply with this title at any time after
				such date of
				enactment..